Citation Nr: 9907385	
Decision Date: 03/19/99    Archive Date: 03/24/99

DOCKET NO.  95-05 918	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

1.  Entitlement to service connection for anemia secondary to 
service-connected malaria.

2.  Entitlement to service connection for phlebitis secondary 
to service-connected malaria.

3.  Entitlement to service connection for hypertension 
secondary to service-connected malaria.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. J. Loring, Associate Counsel


INTRODUCTION

The veteran had active military service from December 1943 to 
May 1946.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a May 1994 rating decision by the Muskogee, 
Oklahoma, Regional Office (RO) of the Department of Veterans 
Affairs (VA)).  A notice of disagreement was received in July 
1994.  A statement of the case was issued in August 1994, and 
a supplemental statement of the case was issued in October 
1994.  A substantive appeal was received in October 1994. 

The Board notes that the veteran was scheduled for a hearing 
in November 1994; in October 1994, he requested that the 
hearing be rescheduled.  In February 1995, the veteran again 
canceled the rescheduled hearing and stated that he no longer 
wished to appear for a hearing.

The Board also observes that the veteran has advanced various 
claims for VA benefits over the past several years, including 
claims for entitlement to service connection for 
thrombophlebitis and hypertension on the basis of exposure to 
mustard gas during service.  It does not appear that the 
veteran has initiated and completed appeals from any other RO 
determinations, and no other issues are in appellate status 
at this time.  The present appeal arises from the May 1994 
rating decision which only adjudicated the veteran's claims 
as secondary to his service-connected malaria, and the 
statement of the case, certification of appeal and argument 
presented by the veteran's representative have all been 
limited to consideration of entitlement to service connection 
for anemia, phlebitis, and hypertension as secondary to 
malaria.  The following decision of the Board is therefore 
also limited to the issues of entitlement to service 
connection for anemia, phlebitis, and hypertension as 
secondary to service-connected malaria.

Finally, the Board observes that various items of evidence 
have been received of record in connection with various other 
claims.  Upon review of such evidence, the Board finds that 
those items are not pertinent to the issues currently on 
appeal and that no action pursuant to 38 C.F.R. § 20.1304 
(1998) is necessary. 


FINDINGS OF FACT

1.  There is no medical evidence of a nexus between any 
currently diagnosed anemia and the veteran's service-
connected malaria. 

2.  There is no medical evidence of a nexus between phlebitis 
and the veteran's service-connected malaria.

3.  There is no medical evidence of a nexus between 
hypertension and the veteran's service-connected malaria.


CONCLUSION OF LAW

The veteran's claims of entitlement to service connection for 
anemia, for phlebitis, and for hypertension as secondary to 
his service-connected malaria are not well-grounded.  
38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Generally, service connection may be established for a 
disability resulting from personal injury suffered or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted within the 
line of duty if the disability is not a result of the 
veteran's own willful misconduct.  38 U.S.C.A. § 1110; 38 
C.F.R. § 3.303(a).  In the present case, the veteran contends 
that he has developed anemia, phlebitis and hypertension as a 
result of his service-connected malaria.  In this regard, 
applicable law provides that service connection may be 
granted for disability shown to be proximately due to or the 
result of a service-connected disorder, including by means of 
aggravation.  See 38 C.F.R. § 3.310(a); Allen v. Brown, 7 
Vet.App. 439, 448-449 (1995).  

However, as with all claims for VA benefits, the claimant is 
charged with the initial task of presenting a well-grounded 
claim.  38 U.S.C.A. § 5107(a).  A well-grounded claim has 
been defined by the United States Court of Appeals for 
Veterans Claims (Court) as "a plausible claim, one which is 
meritorious on its own or capable of substantiation."  
Murphy v. Derwinski, 1 Vet. App. 78, 91 (1990).  "[W]here 
the determinative issue involves medical causation or a 
medical diagnosis, competent medical evidence to the effect 
that the claim is 'plausible' or 'possible' is required."  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Tirpak v. 
Derwinski, 2 Vet. App. 609, 611 (1992).  Noting that the 
veteran's claims are being advanced on the theory of 
secondary service connection under 38 C.F.R. § 3.310 and the 
Court's holding in Allen v. Brown, 7 Vet.App. 439 (1995), the 
Board emphasizes that medical evidence of causation is also 
necessary to well-ground a secondary service connection 
claim.  See generally Reiber v. Brown, 7 Vet.App. 513 (1995).

In the present case, the Board notes that various medical 
records in the claims file refer to a history of hypertension 
and treatment for thrombophlebitis of the lower extremities.  
There is also at least one medical record (March 1967) 
referring to anemia.  For purposes of determining the well-
groundedness of the veteran's claims, the Board proceeds on 
the basis that the threshold requirement of a medical 
diagnosis of current disability has been met for each claim.  
The Board also acknowledges that service connection has been 
established for malaria, currently rated as noncompensable.

However, what is lacking in the present case with regard to 
all three issues is medical evidence suggesting a 
relationship between the veteran's service-connected malaria 
and any anemia, phlebitis and/or hypertension.  The only 
evidence of record to establish a causal connection between 
the veteran's service-connected malaria and these disorders 
are his own statements.  However, as a lay person, he is not 
competent to offer a medical diagnosis or opinion regarding 
the etiology of a disorder.  Espiritu v. Derwinski, 2 
Vet.App. 492 (1992).  There is not only a lack of such 
medical evidence of causation in the present case, but it 
appears that trained medical personnel have considered 
whether a relationship exists between the veteran's malaria 
and two of the disorders at issue and have concluded that 
there is no such relationship.  For example, a VA examiner 
stated in an April 1994 report that the veteran's 
thrombophlebitis and venous insufficiency was unrelated to 
malaria during World War II.  The VA examination report of 
April 1994 indicated that the veteran's history of malaria 
during World War II had no bearing or relationship to his 
diagnosed hypertension.  

Without competent evidence (that is, medical evidence) 
suggesting a nexus between the veteran's service-connected 
malaria, and anemia, phlebitis, and hypertension, the claims 
must all be viewed as not well-grounded.  38 U.S.C.A. 
§ 5107(a). 

With respect to each claim for service connection, the Board 
is aware of no circumstance in this matter which would 
constitute notice to the VA that relevant evidence may exist 
or could be obtained, which, if true, would serve to render 
plausible the veteran's claims for service connection denied 
herein.  McKnight v. Gober, 131 F.3d 1483 (Fed.Cir. 1997).  
Moreover, the Board views its discussion above sufficient to 
inform the veteran of the elements necessary to complete his 
application for service connection for the claimed 
disabilities.  Robinette v. Brown, 8 Vet. App. 69, 77 (1995).  

Finally, in reaching its determinations, the Board recognizes 
that the RO denied the veteran's claims on the merits, while 
the Board has concluded that the claims are not well-
grounded.  However, the Court has held that "when an RO does 
not specifically address the question whether a claim is 
well-grounded but rather, as here, proceeds to adjudication 
on the merits, there is no prejudice to the veteran solely 
from the omission of the well-grounded analysis."  See Meyer 
v. Brown, 9 Vet. App. 425, 432 (1996).


ORDER

The appeal is denied as to all issues. 



		
	ALAN S. PEEVY 
	Member, Board of Veterans' Appeals




- 5 -


- 1 -


